COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00315-CV


Texas Cityview Care Center LP d/b/a     §    From County Court at Law No. 1
Cityview Care Center
                                        §    of Tarrant County (2012-005307-1)

v.                                      §    February 19, 2015

                                        §    Opinion by Justice Gardner

Francesca D. Foster                     §    (p)

                                 JUDGMENT

       This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

lack of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _/S/ Anne Gardner______________
                                       Justice Anne Gardner